Exhibit AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is made as of the 30th day of May, 2008 AMONG: BENACQUISTA GALLERIES, INC., a corporation incorporated on January 17, 2003 under the laws of the State of Nevada with executive offices located at 6870 La Valle Plateada Rancho Santa Fe, California (“Benacquista”); BENACQUISTA ACQUISITION CORP., a body corporate formed pursuant to the laws of the State of Nevada and a wholly-owned subsidiary of Benacquista (the “Merger Sub”); VIBE RECORDS, INC., a corporation incorporated on March 8, 2004 under the laws of the State of Delaware with executive offices are located at 446 Edwards Avenue, Suite #1, Calverton, New York 11933 (“Vibe”); WHEREAS: A. Benacquista is a corporation that is traded on the OTC Bulletin Board which is not presently engaged in any business; B. Vibe is conducts business as an artist and repertoire company as well as an independent record label; C. The respective Boards of Directors of Benacquista, Vibe and the Merger Sub deem it advisable and in the best interests of Benacquista, Vibe and the Merger Sub that Vibe merge with and into the Merger Sub pursuant to this Agreement and the Certificate of Merger, and the applicable provisions of the laws of the State of Nevada and the State of Delaware; and D. It is intended that the Merger shall qualify for United States federal income tax purposes as a reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended. NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this
